DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetter (US PG Pub. 20070050980) hereinafter referred to as Vetter.
Regarding Claim 1, Vetter discloses a coolant delivery device comprising: 
a manifold (14) having at least one inlet (28), at least one outlet (28), and a bottom surface (shown in figure 6, being the surface that contains the inlet and outlet channels (34)), wherein the bottom surface has a plurality of alternating inlet channels and outlet channels (34), 
the inlet channels being directly open to the at least one inlet and the outlet channels being directly open to the at least one outlet (shown in figure 12, wherein the channels allow for the working fluid to enter the channels from an inlet side and leave the channels on an outlet side), wherein the alternating inlet and outlet channels of the manifold are adapted to directly contact flow channels of a chip (see intended use analysis below, see also figure 11, wherein wall (30) contacts the micro channels (22) of the end bock (32)), and wherein 
the at least one inlet of the manifold is configured to receive fluid therethrough that is directed to the inlet channels (shown in figure 4, wherein some channels (34) are open to the inlet and alternate with other channels open to the outlet), then to the flow channels of the chip (see intended use analysis below, see also figure 11, wherein the wall (30) contacts the micro channels (22)), before being received in the outlet channels and then being expelled though the at least one outlet of the manifold (shown in figure 4).
Regarding limitations “directly contact flow channels of a chip” and “then to the flow channels of the chip” recited in Claim 1, which are directed to an element that is not a structural component of the coolant delivery device , it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding Claim 3, Vetter further discloses when the manifold (14) is in direct contact with the chip (see intended use analysis above, 32) the alternating inlet channels and outlet channels of the manifold are perpendicular to the flow channels of the chip (see intended use analysis above, see also figure 12 that illustrates the perpendicular flow channel configuration).
Regarding Claim 4, Vetter further discloses at least one housing (46 and 44) adapted to receive a resilient member therein (“a suitable constant force mechanism, such as a spring”, ¶ [31]), the resilient member configured to maintain contact between the manifold and the chip (shown in figure 11, wherein the manifold wall (14) contacts the base plate (12)).
Regarding Claim 5, Vetter further discloses the resilient member is a spring (“a suitable constant force mechanism, such as a spring”, ¶ [31]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vetter (US PG Pub. 20070050980) as applied in Claims 1 and 3-5 above and in further view of Campbell et al. (US PG Pub. 20060250774) hereinafter referred to as Campbell.
Regarding Claim 2, Vetter fails to disclose the at least one inlet is a central inlet and the at least one outlet is first and second lateral outlets such that liquid is received in the manifold through the central inlet and is directed out of the manifold through the first and second lateral outlets.
Campbell, also drawn to a heat sink for a chip with alternating fluid channels, teaches at least one inlet (242) is a central inlet (shown in figure 2) and the at least one outlet is first outlet (272) such that liquid is received in the manifold through the central inlet and is directed out of the manifold through the first and second lateral outlets (shown in figure 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Vetter with at least one inlet is a central inlet and the at least one outlet is first and second lateral outlets such that liquid is received in the manifold through the central inlet and is directed out of the manifold through the first outlet, as taught by Campbell, the motivation being to provide the working fluid to the heat generating component in a uniform manner having the working fluid reside on the heat generating component for a minimum period of time that reduces hot spots.         
A modified Vetter discloses the claimed invention except for the second outlet. Campbell teaches the working fluid passing through a central inlet to multiple locations on the lateral sides of the heat sink capable of containing an outlet. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a second outlet, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. See MPEP 2144.04 VI (B).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vetter (US PG Pub. 20070050980) as applied in Claims 1 and 3-5 above and in further view of Messina et al. (US PG Pub. 20040105234) hereinafter referred to as Messina.
Regarding Claim 6, although Vetter further discloses a top plate (46) adapted to lie adjacent a top surface of the manifold (shown in figure 9), and the resilient member having first and second ends (“A lower clamp 44 engages the bottom of cold plate 12, and an upper clamp 46 engages the top of cover 14, squeezing the two together with a suitable constant force mechanism, such as a spring, to create a continual clamping force of approximately 20 to 50 inch pounds”, ¶ [31]), Vetter fails to disclose the first end contacting the manifold and the second end contacting an inner surface of the top plate.
Messina, also drawn to cooling device with a manifold, teaches a top plate (22) adapted to lie adjacent a top surface of the manifold (41, shown in figure 1), and the resilient member (34) having first and second ends (shown in figure 1), the first end contacting the manifold (41, as shown in figure 1) and the second end contacting an inner surface of the top plate (22, as shown in figure 1). 
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a spring being located between an inner surface of a top plate and a bottom plate with a spring being located between a manifold and an inner surface of the top plate; further the prior art to Messina teaches it is known to place a spring between a manifold and an inner surface of the top plate for administering a force between components within a heat exchanger.  Therefore, since modifying the prior art to Vetter with having a spring between a manifold and an inner surface of the top plate, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Messina there will be reasonable expectations of success, it would have been obvious to have modified the invention of Vetter by having a spring between a manifold and an inner surface of the top plate in order to increase heat dissipation of heat generating components.

	Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763